
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1332
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Himes submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging the continuation and further
		  expansion of sister-city relationships between United States and Haitian
		  municipalities as an essential instrument in the ongoing efforts to rebuild
		  Haiti and restore hope and prosperity to its people.
	
	
		Whereas, on January 12, 2010, a 7.0 magnitude earthquake
			 struck the country of Haiti;
		Whereas casualty estimates, still being compiled, as well
			 as infrastructure damage, including to roads, ports, hospitals, and residential
			 dwellings, place this earthquake as the worst cataclysm to hit Haiti in over
			 two centuries;
		Whereas an estimated 3,000,000 people, nearly one-third of
			 the country's population, have been directly affected by the disaster in Haiti
			 and are currently at risk of long-term displacement and vulnerability;
		Whereas Haiti is the poorest, least developed country in
			 the Western Hemisphere, and prior to the earthquake was ranked 149 out of 182
			 countries on the United Nations Human Development Index;
		Whereas President Obama vowed the unwavering
			 support of the United States and pledged a swift, coordinated
			 and aggressive effort to save lives and support the recovery in
			 Haiti;
		Whereas the United States Department of Homeland Security
			 has temporarily halted the deportation of Haitian nationals to Haiti in
			 response to the devastation caused by the earthquake;
		Whereas the United States Department of Homeland Security
			 granted the designation of Temporary Protected Status for Haitian nationals who
			 are in the United States and unable to return to their country due to the
			 destruction and humanitarian crisis in Haiti;
		Whereas individuals, businesses, and philanthropic
			 organizations across the United States and throughout the international
			 community have responded in support of Haiti and its populace during this time
			 of crisis, sometimes in innovative ways such as fundraising through text
			 messaging;
		Whereas the House of Representatives, in H. Res. 1021,
			 passed on January 21, 2010, “commend[ed] the efforts of the American people,
			 including the Haitian-American community, to provide relief to families,
			 friends, and unknown peoples suffering in the country”, and recognize[d]
			 that the recovery and long-term needs of Haiti will require a sustained
			 commitment by the United States and international community based on
			 comprehensive assessments of the development needs for Haiti;
		Whereas the House of Representatives in H. Res. 1021 urged
			 the President to “utilize new and innovative thinking in providing long-term
			 assistance to Haiti, including tapping into the insight and immense potential
			 of the Haitian Diaspora, to help Haitians rebuild upon the strongest possible
			 foundation, in order to promote a stable and sustainable future for
			 Haiti.”;
		Whereas the City of Bridgeport, Connecticut, through its
			 City Council, has demonstrated extraordinary leadership in its assistance to
			 the Haitian people, through its ongoing sister-city relations with the City of
			 Petion-Ville, Haiti;
		Whereas in the weeks following the earthquake, the
			 Bridgeport City Council enacted a resolution reaffirming its commitment to the
			 people of Petion-Ville, and has continued to expand its humanitarian outreach
			 to the people of Petion-Ville;
		Whereas a large number of towns and cities in Connecticut
			 are actively engaged in sister-city relationships in the developing and
			 developed world, relationships which not only provide direct help those sister
			 cities need to meet the humanitarian needs of their people, but also further
			 the United States interest in strengthening its cultural and economic ties in
			 all corners of the globe; and
		Whereas Sister City International, a nonprofit
			 organization with roots in President Eisenhower's historic September 1956 White
			 House conference on citizen diplomacy, has helped establish 1,992 sister-city
			 partnerships involving 694 United States municipalities: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 encourages the continuation and further expansion of sister-city relationships
			 between United States and Haitian municipalities as an essential instrument in
			 the ongoing efforts to rebuild Haiti and restore hope and prosperity to its
			 people.
		
